Merrick, J.
The legal issue in the case, whether Source One Financial Corporation
properly obtained personal jurisdiction over Omni Insurance Group in a Massachusetts court by service by mail pursuant to the long-arm statute, G.L.c. 223A, is identical to the one presented in Source One Fin. Corp. v. Omni Ins. Group, 2011 Mass. App. Div. _ (No. 10-ADMS-40029), decided today. The facts are not distinguishable in any material respect. For the reasons stated in our opinion, ante, in the first case, we reach the same result here.
Judgment affirmed.
So ordered.